       Case: 4:15-cr-00364-ERW Doc. #: 103 Filed: 02/06/20 Page: 1 of 4 PageID #: 304
PROB 12C (02/19)




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI

             First Amended Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Ronald Cole                                     Docket No.: 4:15CR00364-2 ERW

Name of Sentencing Judicial Officer: The Honorable John A. Ross, United States District Judge. On
June 7, 2019, case re-assigned to the Honorable E. Richard Webber, Senior United States District
Judge.

Date of Original Sentence: April 8, 2016

Original Offense: Felon in Possession of a Firearm

Original Sentence: 34 months imprisonment, this sentence shall run consecutive to any sentences
imposed in Docket No. 1522-CR01714-01, in the St. Louis, Missouri Circuit Court, and three years
supervised release

Type of Supervision: Supervised Release                    Date Supervision Commenced: April 13, 2018
                                                                      Expiration Date: August 12, 2021

Assistant U.S. Attorney: Patrick T. Judge, Sr.                   Defense Attorney: Michelle L. Monahan


                                    PETITIONING THE COURT

To amend the original petition to include the updated information in bold print.

The probation officer believes that the offender has violated the following conditions of supervision:

Violation Number

General Condition: The defendant shall not commit another federal, state, or local crime.

General Condition: The defendant shall not possess a firearm, ammunition, destructive device, or any
other dangerous weapon.

Standard Condition No. 7: The defendant shall refrain from excessive use of alcohol and shall not
purchase, possess, use, distribute, or administer any controlled substance or any paraphernalia related to
any controlled substances, except as prescribed by a physician.

Nature of Noncompliance

According to the police report (complaint no. 19-210), on May 4, 2019, Ladue, Missouri Police were
dispatched for a report of a welfare check on the driver of a vehicle who was slumped over the steering
    Case: 4:15-cr-00364-ERW Doc. #: 103 Filed: 02/06/20 Page: 2 of 4 PageID #: 305
PROB 12C (02/19)

Ronald Cole
4:15CR00364-2 ERW


wheel and blocking the exit lane of an exit ramp off of the interstate. Upon their arrival, they were met
by Clayton, Missouri Police who advised that while on patrol, they observed the noted vehicle and could
see the driver, later identified as Ronald Cole, who appeared to be asleep, and breathing. A computer
check of the vehicle, revealed it belonged to Cole, who was currently on federal supervised release for a
weapons offense.

As Ladue Police approached the vehicle, they observed Cole gripping a black semi-automatic handgun,
which was on his lap. An ambulance was called and a patrol car was placed in front of Cole’s vehicle to
prevent him from driving forward after waking up. Attempts to locate a phone number for Cole were to
no avail. Additionally, several attempts to wake Cole by use of emergency sirens, lights, and vehicle air
horns, were unsuccessful. Due to this, a 40mm weapon, utilizing impact rounds, was deployed to break
the vehicle’s rear passenger window. After the window was broken, Cole still failed to awaken.
Officers attempted to use emergency sirens, lights, and vehicle horns again, but to no avail. Due to this,
officers fired approximately 15 to 20 pepper ball rounds, from a pepper ball gun, used to create eye and
respiratory irritation. After several seconds, Cole awoke and began coughing and rubbing his eyes.
Cole’s vehicle then rolled forward into the patrol car parked in front of his, striking the front bumper.
Cole then began reaching around inside of the vehicle. Several commands were made for him to show
his hands, to which he failed to comply. Cole opened the driver’s side door and continued to ignore
commands to show his hands and to get on the ground. Due to this, 15 more pepper ball rounds were
fired. Cole ignored commands and re-entered his vehicle, shutting the driver’s side door. Cole then
reversed the vehicle, striking the patrol car parked behind his vehicle. After striking the vehicle, Cole
opened the driver’s side door, and after several commands, went down to his knees with his hands in the
air. He was subsequently handcuffed without further incident.

A search of the vehicle revealed a Glock, .45 caliber handgun, with three live rounds in a six round
capacity magazine, and one live round seated in the chamber. No other contraband was located during
the search. Damage to the patrol vehicle was photographed as evidence.

Cole was transported to the police station where he was treated by paramedics, and then transported to
the hospital where he was found to be fit for confinement. Cole was placed under arrest for Unlawful
Possession of a Firearm (Felony) and Resisting Arrest (Felony). While being booked, Cole was asked
what happened prior to his arrest. Cole stated, “I dunno. I was drunk man.” When asked why he had a
firearm in his lap, Cole stated, “I guess I had it. It was in the car.” He went on to state he was unsure
why he was in Ladue and got lost. When asked about the firearm, he stated it belonged to his girlfriend
who was out of town. He stated he was going to check on her house, and because she had problems
with people breaking in, he had a firearm. A record check of the firearm revealed it was not stolen.

State charges have been filed under state Docket No. 19SL-CR02711, for the charge of Unlawful
Possession of a Firearm (Felony). A $10,000 bond was issued, and on May 7, 2019, Cole secured the
required 10 percent and was released from custody. He is scheduled to appear in state Court on
June 10, 2019, to address this charge.

When interviewed regarding his noncompliance, Cole stated he was intoxicated and had passed out in
his vehicle at a stop light. He stated the police threw pepper bombs in his vehicle in order to wake him
up. He stated they searched his vehicle and found his girlfriend’s firearm, which he stated he did not
know was in the vehicle.



                                                    2
    Case: 4:15-cr-00364-ERW Doc. #: 103 Filed: 02/06/20 Page: 3 of 4 PageID #: 306
PROB 12C (02/19)

Ronald Cole
4:15CR00364-2 ERW


On June 6, 2019, Cole was indicted by a Grand Jury in the United States District Court for the
Eastern District of Missouri for one count of knowingly possessed a firearm, knowing he had
previously been convicted in a court of law of one or more crimes punishable by a term of
imprisonment exceeding one year, and the firearm previously traveled in interstate or foreign
commerce during or prior to being in the defendant’s possession. The offense violates Title 18,
United States Code, Section 922(g)(1). The case number is 4:19CR00421-1 ERW/NAB. On June
17, 2019, Cole was arrested for this offense which remains pending.

Previous Violations

On March 29, 2019, a violation report was submitted to the Court after Cole tested positive for the use
of cocaine and failed to submit to random drug testing as required. Due to his noncompliance, he was
referred to substance abuse treatment, after the condition was previously suspended based on his
compliance.




                                                    3
    Case: 4:15-cr-00364-ERW Doc. #: 103 Filed: 02/06/20 Page: 4 of 4 PageID #: 307
PROB 12C (02/19)

Ronald Cole
4:15CR00364-2 ERW


U.S. Probation Officer Recommendation: This officer respectfully recommends that the original
petition is amended with the information in bold and that Cole’s supervised release is revoked.

The Supervised Release should be
    [X] revoked.

                                                       I declare under penalty of perjury that the foregoing
                                                       is true and correct.

                                                       Executed on February 6, 2020


           Approved,                                        Respectfully submitted,

 by                                                    by
                                                                                    for
           Jennifer L. Parker                               Jennifer C. Siwiecki
           Supervising U.S. Probation Officer               Senior U.S. Probation Officer
           Date: February 6, 2020                           Date: February 6, 2020

THE COURT ORDERS:

☐           No Action
☐           The Issuance of a Warrant
☐           The Issuance of a Summons
                   Appearance Date:
                   Appearance Time:
                   Courtroom Number:
☒           Amend the original petition
☐           Other




                                                               Signature of Judicial Officer

                                                               February 6, 2020
                                                               Date


I:\Supervision\12C\Cole, Ronald 1st Amended 12C 415CR00364-2 ERW 02-06-2020.docx




                                                      4
